Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 3/3/22 has been entered and fully considered.
Claims 1, 3 and 5 have been amended.
Claims 19-25 are new and fully supported by the original disclosure
Claim 10-18 has been cancelled.
Summary
Applicant’s arguments see pages 9-19, filed 3/3/22, with respect to claims 1-9 and 19-25 have been fully considered and are persuasive.  The 103 rejection of claims 1-9 have been withdrawn.
Claims 1-9 and 19-25 are pending and have been considered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the minor formality of a missing “-“ between cancelled claims 10 to 18, as stated in Applicant’s arguments filed 3/3/22.
The application has been amended as follows:
10. – 18. (Cancelled)
Reasons for Allowance
Claims 1-9 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a low sulfur heavy marine fuel oil, consisting essentially of a high sulfur heavy marine fuel oil hydroprocessed under conditions of hydrodesulfurization and hydrodemetalization, and hydrocracking of less than 10% wt. of the total mass balance, wherein prior to hydroprocessing the high sulfur heavy marine fuel oil is otherwise compliant with ISO 8217: 2017 as a Table 2 residual marine fuel oil, but has a sulfur content ISO 14596 or ISO 8754) greater than 0.5% wt. and wherein the low sulfur heavy marine fuel oil is compliant with ISO 8217:2017 as a Table 2 residual marine fuel oil, and is of merchantable quality as a residual marine fuel oil and has a sulfur content (ISO 14596 or ISO 8754) less than 0.5 %wt, recited in the claims; which is outside the scope of prior art.
	WEISS (US PG PUB 20160122666) is the closest prior art that teaches:
WEISS teaches the refining and conversion of heavy hydrocarbon fractions containing, among other things, sulfur-containing impurities. It relates more particularly to a process for the treatment of heavy petroleum feedstocks for the production of fuel oils and fuel-oil bases, in particular of bunker oils and bunker oil bases (marine fuel oils), with a low sulfur content and with a low sediment content (see para 0001).
	However, WEISS differs from the claimed invention in that WEISS does not disclose or suggest a feedstock that is a high sulfur heavy marine fuel oil that is otherwise compliant with ISO 
In other words, it has been unexpectedly found that by using a high sulfur heavy marine fuel oil compliant with ISO 8217: 2017 Table 2 as a residual marine fuel oil as a feedstock Applicant produces a product low sulfur heavy marine fuel oil that surprisingly : a) complies with ISO 8217: 2017 Table 2 as a residual marine fuel oil; b) is merchantable as a residual marine fuel oil; c) has a sulfur content less than 0.5 wt %; and d) exhibits unexpected advantages of improved stability and miscibility with other marine fuels. A person of skill in the art, of WEISS, would not have a reasonable expectation that selection of a high sulfur heavy marine fuel oil compliant with ISO 8217: 2017 Table 2 as a residual marine fuel oil would impart any advantages or much less in the unexpected advantages of Applicant’s claimed composition.
Furthermore, WEISS provides no indication, suggestion, or teaching that the pre- hydrotreatment “heavy hydrocarbon feedstock” is IS08217 compliant.  In order for WEISS to teach or suggest said advantage four facts would have to be disclosed: (1) the pre-hydrotreatment HSFO is a residual petroleum product, (2) the pre-hydrotreatment HSFO is ISO-8217-compliant, (3) the post- hydrotreatment LSFO is a residual petroleum product, and (4) the post-hydrotreatment LSFO is ISO- 8217-compliant.
Therefore, any combination of WEISS fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771